     Case 1:04-cv-00798-PLF-GMH Document 1437 Filed 04/09/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )
             v.                       )             Case No. 1:04-cv-00798-PLF
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
name of Pavlo Lazarenko, et al.       )
                                      )
                   Defendants In Rem )

             AFFIDAVIT IN SUPPORT OF DEFAULT AGAINST CERTAIN
               DEFENDANT ASSETS LOCATED IN LIECHTENSTEIN

       1.      I, Daniel H. Claman, am an attorney of record for Plaintiff United States of

America in the above-captioned case.

       2.      In 2004, the United States commenced this forfeiture action against defendant

assets located in Guernsey and Antigua. Dkt. 1. On June 30, 2005, the United States filed the

First Amended Verified Complaint for Forfeiture In Rem (the “Amended Complaint”), alleging

that defendant assets described therein and located in five countries (Guernsey, Antigua,

Switzerland, Lithuania, and Liechtenstein) should be forfeited to the United States of America

pursuant to 18 U.S.C. §§ 981(a)(l)(A) and 98l(a)(l)(C). Dkt. No. 20. As set forth in paragraph 5

of the Amended Complaint, the defendant assets include, inter alia, the following assets located

in Liechtenstein:

               i. All assets held at various accounts in Liechtenstein and formerly on deposit at
                  Liechtensteinisch Landesbank AG and LGT Bank in Liechtenstein AG in the
                  names of Orilles Stiftung, Gruztam Stiftung, Lesja Stiftung, NRKTO 7541 or
                  held for the benefit of Pavlo Lazarenko. These former accounts include, but
                  are not limited to Liechtensteinisch Landesbank AG accounts 187.991.53
                  (Orilles Stiftung), 187.991.69 (Gruztam Stiftung), 187.991.39 or 187.991.32
                  (Lesja Stiftung), 527.908.09, 187.764.68, and 187.775.88 (NRKTO 7541),

                                                1
     Case 1:04-cv-00798-PLF-GMH Document 1437 Filed 04/09/21 Page 2 of 6




                   and LGT Bank in Liechtenstein AG accounts 143806 (Orilles Stiftung),
                   142807 (Gruztam Stiftung), 142808 (Lesja Stiftung) These defendant assets
                   were last valued at the equivalent of approximately $7 million in United States
                   dollars and are held at:

                       (i) Verwaltungs-und PrivatBank AG account number 325.295.900, in the
                       name of Beranco Engineering Establishments;

                       (ii) Verwaltungs-und PrivatBank AG account number 326.284.900, in the
                       name of Ylorex Establishments;

                       (iii) LGT Bank in Liechtenstein AG account numbers 0153633 AB and
                       0153633 AC, in the name of Tanas AG; 1

               j. And all assets traceable to the above-mentioned proceeds and property,
                  including but not limited to, any interest accrued or assets held in related sub-
                  accounts or escrow accounts.

       3.      On July 8, 2005, this Court made findings of probable cause to believe that the

defendant assets are subject to forfeiture to the United States and entered a Restraining Order

regarding the defendant assets. Dkt. No. 23.

       4.      Because the original Complaint and Amended Complaint in this action were filed

prior to the adoption of Rule G of the Supplemental Rules of Certain Admiralty and Maritime

Claims and due to the nature of providing notice to hundreds of potential claimants, including

with addresses located in forty-four countries, direct notice was provided in accordance with

either Rule C or Rule G of the Supplemental Rules. See Dkt. Nos. 153 and 153-4 at ¶¶ 5-7.

Notice letters transmitted to addresses in the United States prior to the adoption of Rule G,




1
  On January 21, 2011, the United States filed a Notice of Errata identifying typographical errors
inconsistent with other paragraphs of the Amended Complaint, noting that the account Orillies
Stiftung account at LGT Bank In Liechtenstein AG should be “0142806 instead of “143806”,
that the account numbers for Orilles Stiftung, Gruztam Stiftung and Lesja Stiftung at LGT Bank
in Liechtenstein would be more consistently referenced by omitting internal decimals and
inserting the digit 0 as a prefix in some paragraphs. Dkt. 214 at 2. As noted below, paragraph
5(i), also included a subparagraph (iv) concerning assets held in the name of NRKTO 7541 or
Pavlo Lazarenko, which are not a subject of this Affidavit seeking the Clerk’s entry of default.
                                                 2
     Case 1:04-cv-00798-PLF-GMH Document 1437 Filed 04/09/21 Page 3 of 6




advised that claims must be filed within 30 days of notice and that an answer needed to be filed

within 30 days of the filing of a claim. 153-4 at ¶ 5. Notice letters sent after the entry into force

of Rule G to addresses located within the United States advised that claims needed to be filed

within 35 days, while such notices sent to addresses outside of the United States specified longer

periods of time. Id. Notice of the Amended Complaint by publication was provided by

newspaper publication in 2005 and internet publication in 2008. 2 Dkt. 153 at 3.

       5.      Pursuant to Supplemental Rule C(6)(a) in effect at the time of the filing of the

Amended Complaint, any claimants to the defendant assets were required to file a verified

statement of interest within 30 days after the earlier of the date of service of the complaint or the

completion of publication of notice. Supp. R. C(6)(a)(1) (as amended Apr. 29, 2002). Under

Rule G(5)(a) any claimants to the defendant assets were required to file a claim by the time

stated in the direct notice (which must be at least 35 days after the notice was sent), or 60 days

after the first publication of notice on the official government website. Supp. R. G(5)(a). Those

time periods have expired.

       6.      As set forth below, thirteen putative claimants filed claims in this action. These

claimants either did not assert an interest in the defendant Beranco, Ylorex, or Tanas Assets, or

their claims were dismissed or withdrawn. No other person or entity has appeared to contest the

forfeiture of these defendant assets, and the time to do so has expired. No extensions of time

have been requested, consented to, or granted by this Court.

       7.      Four claimants did not assert an interest in the Beranco, Ylorex, and Tanas Assets

in their claims: Alexander Lazarenko (Dkt. Nos. 28, 872), Lecia Lazarenko (Dkt. Nos. 28, 873),



2
  In 2016, the Department of Justice transmitted additional notice to the Department of State for
the United Nations Educational, Scientific and Cultural Organization (UNESCO), which the
State Department provided to UNESCO via diplomatic note.
                                                  3
         Case 1:04-cv-00798-PLF-GMH Document 1437 Filed 04/09/21 Page 4 of 6




Ekaterina Lazarenko (Dkt. Nos. 28, 874), and Eurofed Bank Limited (In Liquidation) (Dkt. No.

33). 3

          8.    Alexei Ditatkovsky filed a claim seeking payment of a sum of money generally

from one or more of all defendant assets. Dkt. No. 26. On January 12, 2015, Ditiatkovsky

withdrew his claim to the defendant assets. Dkt. No. 335.

          9.    Universal Trading & Investment Company, Inc. (UTICo) filed a claim and

amended claim seeking payment of a sum of money generally from one or more of all defendant

assets. Dkt. Nos. 39, 135. On March 25, 2011, this Court granted the United States’ motion for

judgment on the pleadings to strike the claim of UTICo and dismissed UTICo as a claimant in

this action. Dkt. No. 228.

          10.   OAO Gazprom filed a claim seeking payment of a sum of money generally from

one or more of all defendant assets. Dkt. No. 64. On March 25, 2011, the Court granted the

United States’ motion for judgment on the pleadings to strike the claim of OAO Gazprom and

dismissed OAO Gazprom as a claimant in this action. Dkt. No. 226. OAO Gazprom filed a

notice of appeal from this ruling. Dkt. 235. On March 15, 2012, the United States Court of

Appeals for the District of Columbia Circuit dismissed OAO Gazprom’s appeal for lack of

jurisdiction. Dkt. 283.

          11.   Claims of five other individuals sought a sum of money in connection with

deposits to accounts at Eurofed Bank: Mervin Michaelson Onyshko (Dkt. No. 68), Maria de Los

Angeles Collazo Garcia (Dkt. No. 69), Alan Mark Postles and Jacqueline Postles (Dkt. 70), and



3
 In addition, as a result of the Stipulation of Settlement and Order Thereon entered as an Order
of this Court and as an order of the High Court of Justice of Antigua and Barbuda, Eurofed Bank
Limited’s claim was dismissed as part of a settlement effective on October 15, 2015. Dkt. No.
334 at ¶ 19; Dkt. No. 821. Alexander Lazarenko’s claim was dismissed by Order dated
December 12, 2019. Dkt. No. 1243.
                                                4
     Case 1:04-cv-00798-PLF-GMH Document 1437 Filed 04/09/21 Page 5 of 6




Allan Ronald Munro (Dkt. No. 71). These claims were dismissed by Orders dated September

30, 2009 and October 20, 2009. Dkt. Nos. 137, 139.

       12.     Pavel Lazarenko filed a claim to the defendant assets located in Liechtenstein,

including the Beranco, Ylorex, and Tanas Assets. Dkt. No. 29 at 4. On May 15, 2020, the

United States moved to strike Lazarenko’s claims to the Beranco, Ylorex, and Tanas assets.

Dkt. No. 1275. On December 23, 2020, this Court granted the United States’ motion, striking

the claims of Lazarenko to the Beranco, Ylorex, and Tanas Assets. Dkt. No. 1395. Additionally,

on June 17, 2020, while Plaintiff’s motion (Dkt. No. 1275) to strike Lazarenko’s claim to the

Beranco, Ylorex, and Tanas assets was pending, this Court also dismissed Lazarenko’s claim to

the Tanas Assets on other grounds. Dkt. No. 1304.

       13.     Upon information and belief, no person believed to have an interest in the

defendant Beranco, Ylorex, and Tanas Assets is an infant, is incompetent, or is presently

engaged in military service.

       14.     Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the

foregoing is true and correct to the best of my knowledge.

       15.     Accordingly, the Clerk is requested to enter a Default against the defendant

Beranco, Ylorex, and Tanas Assets, which are identified in paragraph 2 herein, and set forth in

the Amended Complaint in paragraph 5(i), subparagraphs (i)-(iii), and all assets traceable thereto

as enumerated in paragraph 5(j).




                                                5
    Case 1:04-cv-00798-PLF-GMH Document 1437 Filed 04/09/21 Page 6 of 6




      Executed this 9th day of April 2021, by undersigned counsel for Plaintiff, United States

of America.

                                           Respectfully submitted,

                                           DEBORAH CONNOR, CHIEF
                                           MONEY LAUNDERING
                                            AND ASSET RECOVERY SECTION


                                           /s/Daniel H. Claman
                                           DANIEL H. CLAMAN
                                           TERESA TURNER-JONES
                                           ADAM J. SCHWARTZ
                                           Money Laundering and Asset Recovery Section
                                           Criminal Division, U.S. Department of Justice
                                           1400 New York Avenue, N.W., 10th Floor
                                           Washington, DC 20530
                                           Telephone: (202) 514-1263

                                           Attorneys for Plaintiff United States of America




                                              6
